NO. 07-11-0320-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                                 FEBRUARY 28, 2012


                             RANDALL DAVID WOODARD,

                                                                 Appellant
                                            v.

                                THE STATE OF TEXAS,

                                                                 Appellee
                          _____________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

             NO. 21,640-B; HONORABLE JOHN B. BOARD, PRESIDING


                                    Anders Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Randall David Woodard appeals his convictions for possession of a

controlled substance and tampering with evidence.        Pursuant to a guilty plea, but

without benefit of an agreed recommendation from the State as to punishment, the trial

court found the evidence substantiated a finding of guilt and assessed punishment at

two years in state jail for the possession offense and five years in the Institutional

Division of the Department of Criminal Justice for the tampering offense.
         Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders1 brief in which he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel

attached a copy of a letter sent to appellant informing him of counsel’s belief that there

was no reversible error and of appellant’s right to file a reponse or brief pro se. By letter

dated January 20, 2012, this court also notified appellant of his right to tender his own

brief or response and set February 20, 2012, as the deadline to do so.                       To date,

appellant has filed neither a response, brief, or request for an extension of time.

         In compliance with the principles enunciated in Anders, appellate counsel

discusssed one potential area for appeal. It involves the punishment assessed by the

trial court.2   However, counsel has satisfactorily explained why the argument lacks

merit.

         We have conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford

v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).                    We have noted that in both

judgments, court costs were assessed against appellant and that those costs included

attorney’s fees of $900. There is no evidence in the record that appellant has the ability

to pay those attorney’s fees so their assessment against him was error. See Mayer v.

State, 309 S.W.3d 552, 556-57 (Tex. Crim. App. 2010).



         1
         Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
         2
         The trial court admonished appellant that both offenses were second degree felonies after
enhancement. However, before the plea hearing ended, the court determined that the possession
offense was a state jail felony which could not be enhanced by the offense in the indictment.

                                                   2
      Accordingly, the motion to withdraw is granted. The judgments are modified to

delete any obligation to pay attorney’s fees and, as modified, are affirmed.3



                                                         Brian Quinn
                                                         Chief Justice



Do not publish.




      3
       Appellant has a right to file a petition for discretionary review with the Court of Criminal Appeals.

                                                    3